Citation Nr: 1204422	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  06-32 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for plantar keratoses and pes planus of the left foot. 

2.  Entitlement to an evaluation in excess of 10 percent for plantar keratoses and pes planus of the right foot. 

3.  Entitlement to a total disability rating based on individual unemployabilty (TDIU) based on the service-connected bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran had almost continuous active military service from January 1975 to May 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Jurisdiction over the case was subsequently transferred to the RO in Pittsburgh, Pennsylvania.

When this case was before the Board in January 2010, it was remanded for additional development.  The case since has been returned to the Board for further appellate action.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided. 

In response to the Board's January 2010 remand, the Veteran was afforded a VA examination in March 2010.  However, the examination report does not indicate that testing of joint movement against varying resistance was performed.  Furthermore, the VA examiner did not express an opinion concerning whether there would be additional limits on functional ability during flare ups.  Finally, the examiner did not indicate whether the overall foot impairment due to the service-connected disabilities was moderate, moderately severe, severe, or comparable to an amputation.  In short, the Veteran has not been given an adequate examination that complies with 38 C.F.R. §§ 4.40, 4.45, 4.59, or DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Thus, he must be afforded another VA examination, the report of which complies with the Board's remand instructions.

The Board also notes that a claim for a TDIU has not been adjudicated by the RO, but the record reflects that the Veteran is claiming to be unemployable due to his service-connected bilateral foot disability.  According to VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject(s) of the increased rating claim.  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).

The record does not reflect that the Veteran has been provided all required notice in response to the claim for a TDIU.  In addition, an appropriate VA medical opinion addressing whether the veteran is unemployable due to his bilateral foot disability has not been obtained.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be provided all required notice in response to the claim for a TDIU based on his service-connected bilateral foot disability.

2.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding pertinent treatment records.

3.  Then, the Veteran should be scheduled for a VA examination for the purpose of determining the current severity of his service-connected bilateral plantar keratoses and pes planus.  The claims files and a copy of this Remand must be made available to and reviewed by the examiner.

The examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

With respect to each foot, the examiner should also indicate whether the overall foot impairment due to the service-connected disability is moderate, moderately severe, severe, or comparable to an amputation below the knee with the use of a suitable prosthetic appliance (loss of use of the foot).

The examiner should also provide an opinion concerning the impact of the service-connected bilateral foot disability on the Veteran's ability to work, to include whether it is sufficient to render the veteran unemployable.

The rationale for all opinions expressed should also be provided.

4.  The RO or AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or AMC should adjudicate the issues on appeal, to include entitlement to a TDIU based on the service-connected bilateral foot disability.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

